Opinion filed July 8, 2021




                                      In The


        Eleventh Court of Appeals
                                   __________

                             No. 11-19-00184-CR
                                 __________

          TORONTO CLAYVERNON WILLIAMS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 70th District Court
                               Ector County, Texas
                       Trial Court Cause No. A-18-1436-CR


          MEMORANDUM OPINION ON REMAND
       The jury convicted Appellant, Toronto Clayvernon Williams, of the offense
of evading arrest or detention, a state jail felony. See TEX. PENAL CODE ANN.
§ 38.04(a), (b)(1) (West 2016). The jury assessed punishment at confinement in a
state jail facility for sixteen months and a fine of $5,000. We modify and affirm.
       Appellant’s court-appointed counsel has filed in this court a motion to
withdraw. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that the
appeal is frivolous and without merit. Counsel provided Appellant with a copy of
the brief, a copy of the motion to withdraw, and a copy of both the clerk’s record
and the reporter’s record. Counsel advised Appellant of his right to review the record
and file a response to counsel’s brief. Counsel also advised Appellant of his right to
file a petition for discretionary review. See TEX. R. APP. P. 68. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991).
        Appellant subsequently filed a response to counsel’s Anders brief. In his
response, Appellant largely complains of matters relating to the “complaint and
information.” We note that Appellant was charged by indictment in this cause. In
addressing an Anders brief and a pro se response, a court of appeals may only
determine (1) that the appeal is wholly frivolous and issue an opinion explaining that
it has reviewed the record and finds no reversible error or (2) that arguable grounds
for appeal exist and remand the cause to the trial court so that new counsel may be
appointed to brief the issues. Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005). Following the procedures outlined in
Anders and Schulman, we have independently reviewed the record, and we agree
with counsel that no arguable grounds for appeal exist.1
        We note, however, that the judgment contains a nonreversible error. In the
judgment, the trial court ordered Appellant to pay court costs, including a
Time Payment Fee of $25. In light of the recent opinion of the Court of Criminal
Appeals in Dulin, we conclude that the time payment fee must be struck in its
entirety as prematurely assessed. See Dulin v. State, 620 S.W.3d 129, 133 & n.29

        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
                                                    2
(Tex. Crim. App. 2021). When the trial court erroneously includes fees as court
costs, we should modify the trial court’s judgment to remove the improperly
assessed fees. See Cates v. State, 402 S.W.3d 250, 252 (Tex. Crim. App. 2013).
      Accordingly, we modify the trial court’s judgment and the bill of cost to delete
the time payment fee of $25, without prejudice to a time payment fee being assessed
later “if, more than 30 days after the issuance of the appellate mandate, [Appellant]
has failed to completely pay any fine, court costs, or restitution that he owes.” See
Dulin, 620 S.W.3d at 133.
      We grant counsel’s motion to withdraw; modify the judgment of the trial court
as set forth above; and, as modified, affirm the judgment of the trial court.


                                                     PER CURIAM


July 8, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          3